Case 16-11452-K.]C Doc 1723 Filed 12/11/18 Page 1 of 14

IN Tl~iE UNITED STATES BANKRUPTCY COURT
FOR THE DIS'I`RICT OF DELAWARE

 

 

In re: : CI-IAPTER 11
DRAW ANOTHER CIRCLE, LLC, : Case No. ]6-11452 (KJC)
el aff : (Re: D.l. 1697)
Debtors. '
l\/[El\/I()Ri¢§tl\il)Ul\/{2

BY: KEVIN J. CAREY, UNITED STATES BANKRUPTCY JUDGE
On June 13, 2016, the Debtors filed chapter 11 bankruptcy petitions3 The Debtors’ plan

of liquidation (the “Plan”)4 Was confirmed by an Ordcr of the Court dated February 14, 2017.5 The
Plan established a Liquidating Trust for the purpose of, among other things, administering7
monetizing and liquidating the Liquidating Trust Assets, resolving ail Disputed Claims, and
making all Distributions from the Liquidating Trust as provided for in the Plan and the Liquidating
Trust Agreement.6

Presently before the Court is the motion for leave to tile a late claim filed by Ms. Sheliy

Adele Peterson on October ll, 2018 (the “Late Claim Motion”).7 l\/Is. Peterson claims she Was

 

f The Debtors in this jointly administered case are Draw Another Circle, LLC; Hastings
Entertainment, lnc.; MovieStop, LLC; SP Images, Inc.; and Hastings lnternet, Inc. (collectively, the
“Debtors”).

2 This Meinorandurn constitutes findings of fact and conclusions of law required by
Fed. R. Bankr. P. 7052. The Court has jurisdiction to decide the Motion pursuant to 28 U.S.C, § 157 and
§ 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(B), and the Court has authority to
enter a final order consistent with Alticle Ill of the United States Ccnstitution.

3 Thc Debtors operate multilnedia entertainment retail companies See Deciaration of Dnane A.
Hnesers in Support of Debtors’ First Day Pleadings (D.l. 18).

4 The Debtors’ and the Creditors’ Coinmittee’s First Amended joint Ccmbined Disclosure
Statement and Pian of Liquidation Under Chapter ll of the Banl<rnptcy Code, D.I. 1076.

5 D.I. 1195.

6 Plan, IX.B. Ali capitalized terms not defined herein shall have the meaning provided in the Plan
and the Liqnidatin g Trust Agreement.

7 D.i. 1706.

Case 16-11452-K.]C Doc 1723 Filed 12/11/18 Page 2 of 14

the victim of a false arrest in one of the Debtors’ .stores, and her claim seeks damages, as Well as
sanctions, in the amount of $24 million for (ainong other things) unlawful imprisonment, false
felony cliarges, perj ury, concealment of evidence, racketeering, and fraud.8

On Noveniber 5, 201 S, the Liquidating Trustee filed an objection to the Late Claiin Motiori.
In addition to arguing that Ms. Peterson has not proved excusable neglect for filing a late ciaim,
the objection includes a request that any order denying the Late Claim l\/[otion also prohibit further
correspondence and filings by l\/is. Peterson regarding her claims. Ms. Peterson filed a Response
on chember 14, 2018, and a hearing Was held on November 19, 2018. At the hearing, the Court
admitted the Liquidating Trustee’s exhibits into evidence, after overruling l\/ls. Peterson’s
objections9 The Court also considered all exhibits and attachments to l\/is. Peterson’s Late Claiin
Motion and other filings

Fcr the reasons set forth below, the Late Claim Motion Will be denied and the further relief
requested by the Liquidating Ti'ustee Will be granted.

BACKGROUND

Banki‘uptcv case filings related to Ms. Peterson

On July 6~7, 2016, each of the Debtors filed its respective Schedufe QfAsSers and Liabilities
and Stafemem QfFi`nancfal Affaii-'s (the “Schedu]es” and the “SOFA”), which Were amended on
August 29, 2016.10 Oii Exhibit 7 to the SOFA, Debtor Hastings Entertainment, Inc. listed legal

actions, administrative pi'cceedings, executions, attachments or audits, Which included a customer

 

3 Late Claiin Motion at 5.

9 Tlie Liquidating Trustee’s exhibits are referred to herein as “Tr. Ex. #__.

10 The initial Scliedules and SOFA filed on July 6-7, 2016 are docketed at D.I. 266-275, and the
Aineiided Scheduled and SOPA filed on August 29, 2016 are docketed at D.i. 622~631.

72

2

Case 16-11452-K.]C Doc 1723 Filed 12/11/18 Page 3 of 14

discrimination proceeding commenced by Ms. Peterson in the Supei‘ior Court for the State of
Washington, Case No. 15-3993-00 (the “Custorner Discriinination Action”).fl

in Hastings Entertainment’s Schedules E/F, l\/ls. Peterson is identified as a potential
creditor holding a contingent, uniiquidated, disputed claim based on the Customer Disci'imination
Action (the c‘Peterson Scheduled Clairn”).12

On September 6, 2016, the Court entered an Order estabiishing bar dates for filing proofs
of claim (the “Bar Date Order”), setting October 28, 2016 as the deadline for certain creditors to
file proofs of ciaim against the Debtors.§?’ Rust Consulting/Omni Bankruptcy, the Debtors’ court-
appointed claims and noticing agent (the “Claiins Agent”), mailed a notice of the Bar Date and
proof of claim forms to the Debtoi‘s’ creditors and other known parties in interest14 On September
9, 2016, Ms. Peterson was served with a copy of the Bar Date notice, which was mailed to her
address in Moses Lake, ‘ilVashington.15 The Debtors have no record of Ms. Peterson filing a proof
of claim before the applicable Bar Date.

On June 29, 2017, the Liquidating Trustee filed an objection to the Peterson Scheduied
Claim on the grounds that it Was contingent, unliquidated, and/or disputed, and because no
additional information had been provided by the claimant16 The Liquidatin g Ti‘ust’s notice agent
mailed the Fourth Omnibus Objection to Ms. Peterson at the same address in Moses Lake,

Washington to which the Bar Date Notice Was sent.17 Ms. Peterson did not respond to the Fourth

 

ll Tr. Ex. #15 (D.I. 625).

12 Tr. Ex. #14 (D.I. 624, p. 343 of514).

13 D.i. 670.

14 Tr. Ex. # 12 (D.I. 769).

15 ]d., p. 2613 of2874.

16 Tlie liquidating Trustee’s Fouith Oiiinibus Objection to Certain (l) Duplicate Clainis, (ii)
Ainended and Superseded Claims, and (Ill) insufficient Docunientation Claims (l\ion-Siibstantive) (the
“Fourtli Oinnibus Objection”) (D.l, 1441).

17 Tiie Liquidating Trustee’s noticing agent is Reliable, Inc. Tr. Ex. #i3. (D.I. 1668, p. 27 of 38).

3

Case 16-11452-K.]C Doc 1723 Filed 12/11/18 Page 4 of 14

Oninibus Objection in a timely manner. On July 20, 2017, an Order was entered sustaining the
Fourth Omnibus Objection, which disallowed the Peterson Scheduled Claim.18
Cominunications from l\/ls. Peterson to the Liduidating Tiustee’s counsel

On October 24, 2017, Ms. Peterson contacted counsel to the Liquidating Trustee by email
asserting that a certified letter she sent to him in July had been returned to her.E9 She also asked
for help in asserting a claim against Hastings based upon a violation of her 4a1 Amendment Rights
and claimed that she had “witnessed the illegal wire transfers by Hastings.”20 Counsel for the
liquidating Trustee responded by noting that the Claim Agent’s records did not reflect that she
filed a proof of claim and that her scheduled claim had been disallowed by Court order.21 The
liquidating Trustee’S counsel also asked l\/Is. Peterson to state succinctly her allegations of the
Debtors’ Wrongdoing and noted that the Liquidating Trust had filed actions against certain former
officers and directors of Hastings, as well as related entities22

On October 29, 2017, Ms. Peterson sent another email claiming that she had “found the
saved email . . . on them accepting my claim,” which she wanted to send to the Liquidating
Trustee, along with the July mail that had been returned to herd3 She also stated that she hoped
she “st`ill fhad] time to file a tort claim.”24 On the same date, the Liquidating Trustee’s counsel
responded by asking Ms. Peterson to send the documentation to his new address, which lie

provided25 On November 6, 2017, Ms. Peterson sent a follow~up email indicating that she

 

13 Tr. EX. # 6 (D.i. 1462).
19 Tr. Ex. # 4 at 3.

20 Id.

21 Ia’. at 2~3.

22 Id.

23 Tr. Ex. # 4 at 2.

21 Id.

25 Id. at l.

Case 16-11452-K.]C Doc 1723 Filed 12/11/18 Page 5 of 14

mailed the documentation to the Liquidating Trustee’s counsel and to the court, but counsel to
the liquidating Trustee responded that he had not received anything26

Oii December 6, 2017, in response to a voicemail from Ms. Peterson, the Liquidating
Trustee’s counsel sent an email stating:

in response to your voice mail message you left me on Wednesday, December 6,

please be advised that there is no record of your having timely filed a proof of

claim in the llastings bankruptcy cases. Thus, neither the Debtoi's nor the

Liquidating Trustee have objected to any claim you filed. ln addition, we have

not adjourned any matter involving your claim because no such claim exists on

the claim registei'.27
Ms. Peterson sent an email response the next day stating that her “claim was filed in Dan Crow’s
office,”28 and accusing the liquidating Trustee’s counsel of, among other things, hiding the file
she had allegedly sent.29 On December 19, 2017, Ms. Peterson sent three emails to the Liquidating
Trustee’s counsel further accusing counsel of concealing her files and other things, and stating that
“also all 3 mailings l recieved [sicj had the wrong address of mine on it. So in actuality the letters
sent to me through this entire ordeal not 1 time got my address right.”3(1 She indicated that her
address has a unit or apartment number (“n.e. #10”) that was not included in the address used by
the Claims Agent.31 The Liquidating Trustee’s counsel responded to the emails by advising that
“neitlier my law firm [noi‘] myself represent you individually in the liastings bankruptcy cases

pending in the US Bankruptcy Court for the District of Delaware. You should consider obtaining

your own bankruptcy counsel if you deteiinine it is necessary.”32

 

26 Id.

21 Tr. Ex. #5 at 5.

23 Tlie record does not contain any information about the identity or relevance of Dan Crow.
29 Id. at 4-5.

311 Id. at 2.

31 Ia'.

32 Id. at 1.

Case 16-11452-K.]C Doc 1723 Filed 12/11/18 Page 6 of 14

i\/Is. Peterson’s court filings

On November l, 2017, l\/Is, Peterson sent a letter to the Court, which was docketed at
D.i. 1563, stating that she has been a creditor of Hastings Entei’tainment since 2013 and attempting
to explain the basis of her claim.33 Attached to the Noveniber 1 Letter are copies of a Police
Department Incident Report Foi'm, dated April 17, 2013, describing Ms. Peterson’s arrest in a
Hastings Entertainment store for trafficking in stolen property after she attempted to return stolen
items to the stored4 Also attached are pleadings filed by Ms. Peterson against l~lastings
Entertainment in the Supei'ior Court for the State of Washington seeking damages for false arrest
and unlawful im];)risonment.35

On July 9, 2018, Ms. Peterson filed a Petition With the Court seeking recovery of damages,
including treble damages, against “John Marmaduke and Hastings Entertainnient” for, among
other things, “violation of due process,” c‘ruinous injustice,” “i‘acketeering, laundering billions,

73 S¢

terrorism acts,” “depi'avation [sicj of federal statuatory[sic] rights, punitive damages, personal
injury damages, unlawful imprisonment damages,” and “financial and emotional suffering.”36 The
Petition seeks recovery from Hastings Eiitertainment of $8 million plus 14% interest217 The
Petition also attaches copies of receipts for costs such as copying and certified mailings,

presumably as part of a reimbursement claim.311

 

33 Tr. Ex. # 7 (D.l. 1563) (the “November l Lettei"’).

34 101 at iO-29.
35 Tr. Ex. # 7 at 31-50. At a hearing on October 2, 2018, Ms. Peterson stated that the Washington

state court action was dismissed Tr. Ex. # l0, Hr’ g Tr. Oct. 2, 2018 at 7:4-23.

36 Tr. Ex. # 8 (D,I_ 1662) (tlie “Petition”). Tlie Liquidating Trustee notes that }`olin Mannaduke
was a prior owner and the CEO of Hastings Eiitertainment, who sold his equity interests and retired from
Hastings Entertainment in 2014. (Tr. Objection, D.l. 1706, at 6 n. 5).

37 Tr. Ex. #8 at l.

311 Ia’. at 2, 4 - l l . Tlie Liquidatiiig Trustee notes that the receipts total less than $200.00 and include
expenses such as 312.39 in copying fees from Staples Copy and Print Center, $7.23 for a certified mail
receipt for a letter sent to Hastings Enteitainment and John Maririaduke in 2016, and $2.06 in postage for
first class mail to Amarillo, Texas in 2015 . (Tr. Obj., D.I. 1706, at 6).

6

Case 16-11452-K.]C Doc 1723 Filed 12/11/18 Page 7 of 14

On August 17, 2018, the Liquidating Trustee filed a motion seeking to dismiss and/or deny
Ms. Peterson’s Petition with prejudice39 On October 2, 2018, the Court held a hearing on the
liquidating Trustee’s motion to dismiss the Petition, which Ms. Peterson attended by telephone.40
Ms. Peterson was given the opportunity to describe the basis of her claim. At the hearing, the
Court determined that l\/ls. Peterson did not file a claim before the Bar Date and did not respond to
the objection to her scheduled claim.‘11 However, the Court noted l\/ls. Peterson’s allegation that
the notices were not properly addressed and decided that she should be permitted to file a motion
seeking leave to file a late claim.42 The Court entered an Order granting the liquidating Trustee’s

motion to dismiss or deny the Petition, and set a deadline for Ms. Peterson to file a motion for

leave to file a late claim.43

On October 11, 2018, l\/ls. Peterson filed the Late Claim l\/lotion.44 On November 5, 201 S,
the liquidating Trustee filed an objection to the l\/lotionf15 and Ms. Peterson filed a Response.46
The hearing on the Late Claim l\/lotion was held on November l9, 2018, which Ms. Peterson
attended by telephone
Discussion
Under Bankruptcy Rule 3003(0)(3), a bankruptcy court fixes a deadline for filing proofs of

claim in a chapter 11 case.47 After the deadline for filing claims has passed, a claimant may file

a motion under Bankruptcy Rule 9006(b)(l) seeking the coui't’s permission to file a late claim,

 

39 Tr. Ex. # 9 (D.I. 1669).
111 Tr. Ex. # 10.

1110'. at 19:15 -20:2.

42 Ia’. at 2l:13 -“ 22.

43 Tl'. Ex. # ll (D_I. l692}.
44 D.l 1697.

45 D.i. ii06.

46 D.l. 1709.
11 Fed. R. Baiikr. P. 3003(0)3) provides in pertinent part that “[tjhe court shall fix and for cause

shown may extend the time within which proofs of claim or interest may be filed.”

7

Case 16-11452-K.]C Doc 1723 Filed 12/11/18 Page 8 of 14

which the court should grant only if the party’s failure to file a timely claim was the result of
“excusable neglect.”43 ln its well-known Pioneer19 decision, the United States Supi'eme Court
concluded that determining whether neglect is “excusable” depends upon all relevant
circumstances surrounding the party’s omission, including, in particular, consideration of the
following factors:

(i) the danger of prejudice to the debtor;

(ii) the length of the delay and its potential impact on judicial proceedings;

(iii) the reason for the delay, including whether it was within the reasonable

control of the movant; and
(iv) whether the movant acted in good faith.511

“All factors must be considered and balanced; no one factor trumps the others.“51
The Bar Date for filing claims in the Debtors’ bankruptcy cases was October 28, 2016.
Ms, Peterson did not file a claim in the bankruptcy case by the Bar Date. She also did not respond
timely to the liquidating Trustee’s objection to her scheduled claim, which was disallowed by
Order dated July 20, 2017.
ln October 2017 - - about one year after the Bar Date and three months after the Order was

entered granting the objection to the scheduled claim - ~ l\/ls. Peterson contacted the Liquidating

Trustee about asserting a claim in the case. ln Noveinber 2017 and in July 2018, she sent a letter

 

18 Fed. R. Baiikr. P. 9006(b){1) pi'ovides:
Except as provided in paragraphs (2) and (3) of this subdivision, when an act
is required or allowed to be done at or within a specified period by these rules
or by a notice given thereunder or by order of courl‘, the court for cause shown
may at any time in its discretion (1) with or without motion or notice order the
period enlarged if the request therefor is made before the expiration of the
period originally prescribed or as extended by a previous order or (2) on
motion made after the expiration of the specified period permit the act to be
done where the failure to act was the result of excusable neglect.
19 Pi'()neer bna Serv. Cr). v. Brwisi-W'ck Assoc. Ltd. P'shi`p, 507 U.S. 380, 113 S.Ct. 1489, 123
L.Ed.2d 74 (1993).
511 Pi`r)neer, 507 U.S. at 395, ll3 S,Ct. at 4l93.
51 Hej?a vt ij’i Comm. Of Uiisecm'ed Credi`tnrs (In re Am. Ci'assic Voyage.s' Co.), 405 F.3d 127,
133 (3d Cir.2005) (citing George Hni'iiis Constr. Co., Inc. v. Cliao, 371 F.3d 156, 164 (3d Cir.2004)).

8

Case 16-11452-K.]C Doc 1723 Filed 12/11/18 Page 9 of 14

and a petition to the Bankruptcy Court in an effort to assert a late claim. Her Late Claim Motion
describes the basis of her claim and asserts that notices sent by the Claims Agent were not
addressed properly ln response, the liquidating Trustee argues that an analysis of the Pi`oiieer
factors weighs against allowing l\/ls. Peterson to file a late claim.

(1) Prejudice to the Debtors

The first Pioneer factor - - prejudice to the Debtor - - “does not refer to an imagined or

hypothetical liarm; a finding of prejudice should be a conclusion based on the facts in evidence.”52

Relevant considerations regarding prejudice include:
the size of the claim with respect to the rest of the estate; whether allowing the
late claim would have an adverse impact on the judicial administration of the
case ; whether the plan was filed or confirmed with knowledge of the existence of
the claim; the disruptive effect that the late filing would have on the plan or upon

the economic model upon Which the plan was based; and whether allowing the
claim would open the floodgates to other similar claims.53

Damage to other creditors in the form of a reduced recovery is not a consideration.5‘1

The liquidating Trustee argues that allowing l\/ls. Peterson to file a late claim would result
in prejudice to the Trust, as successor to the Debtors’ estates. l\/ls. Peterson asserted her claim after
confirmation of the liquidating Plan. The Trust has already made an initial distribution to holders
of general unsecured claims under the Plan.55 If the Late Clairn l\/lotion is granted, the liquidating

Trustee argues that the Trust will incur additional and unnecessary administrative expenses

litigating Ms. Peterson’s claim.56 Ms. Peterson describes her claim, in part, as follows:

 

52 Toscano v. RSH Li'quidati`iig Trust (In re RS Legacy Corp.), 577 B.R. 134, 139-40 (Bankr. D.
Del. 2017) (citiiig Maiiiis Coi'p. v. NRG Energy, luc. (In re O’Brien Envtl. Enei'gy, ]nc.) 188 F.3d l l6, 127
(3d Cir. 1999)).

53 O'Bri`en Envff. Energ}), 188 F.3d at 126.

5‘1 ()’Bri'en Envtl. Ei-iergy, 188 F.3d at 126. See also Maiiouso]j”v. Maey’s Norflieasf, Iiic. (Iii re
R.H. Mcicy & Co.), 166 B.R. 799, 802 (S.D.N.Y. 1994) (holding that the depletion of resources otherwise
available for timely filed claims is not prejudice).

55 Tr. Ex. #3, jj 4.

56 id., ii 5.

CaSe 16-11452-K.]C DOC 1723 Filed 12/11/18 Page 10 Of 14

l was falseley [Sicj arrested for a felony inside of Hastings Entertainment, l\/loses
Lal<e, WA. lt held over my head 543 days. l have several different damages
Personal, lnjury Punitave [.s'ic] from loss of livestock. Unlawful imprisonment
damages Victim of victimization damagesl The Defendants Violate Due process
as well as not adhering to requests made for debtor exams and disclosure of the
concealed letter to prove my innocence. 57

[T]his claim is a[n] lnj ury claim as well as punitave [sic] damages, personal injury

damages rule 7055

1) Rule 7055a. A defendant shall not dismiss crime victims claimsl

2) Failure of consideration, Fault and fraud of non moving party.

3) Injuries by Defendants to plaintiff constitutes avoidance

4) NATURE OF SANCTIONS

A) RCWl.lo.USO RULE AGAINST THE DEFENDANTS, They have had in
these proceedings for 5 years sufficient deffence [sz'c] or any rebundant [sr.`c]
Material pertinetint [sic] in this case. They have been caught raceteering lsicj
massive amounts of money out of this country, which I do believe is
considered terrorism acts. Scandalous malicious behavior, Rule 56
Defendants havnt [sfc] cooperated or communicated in any legal way.58

l\/ls. Peterson provides no plausible facts in her filings, except those describing her allegedly false
arrest on April 17, 2013 in a Hastings Entertainrnent store.59

The Debtors scheduled a contingent, unliquidated and disputed clairn by Ms. Peterson
based on a lawsuit that she filed in Washington State Court against John Marmadul<e and l-lastings
Entertainment. The state court lawsuit was dismissed60 l\/ls. Peterson did not file a proof of claim
by the Bar Date and, later (post-confirmation), 1\/ls. Peterson did not provide information to support
her claim in response to the Liquidating Trustee’s objection The Late Claim l\/lotion contains a
mixture of legal conclusions and unknown theories of damages, with little or no credible support
To grant leave to file her claim at this juncture Would disrupt the Trust’s administration of the

estate and cause the Trust to incur significant time and money to determine the validity and amount

of the claim. The Debtors’ liquidation may l"urther complicate the Trust’s ability to find witnesses

 

55 Late Claim Motion, p. 4.

53 Id., p. 9.

59 Tr. Ex. # 7, pp. 11- 22.

60 Tr. Ex. # lO, Tr. ll)/Z/Zl)l$ 316118 a 7':17.

10

CaSe 16-11452-K.]C DOC 1723 Filed 12/11/18 Page 11 Of 14

and evidence to verify the claim. Reviewing this matter in light of the considerations for prejudice
recognized by the Third Circuit in O’Brien Envii-'onmenml, l conclude that this factor weighs in
favor of the Trust.
(2) Length of the delay and impact of the delay on judicial proceedings

The second Pioneer' factor to consider is the length of the delay in asserting a claim and
the impact of the delay on the judicial proceedings Here, 1\/ls. Peterson first contacted counsel for
the Liquidating Trustee one year after the Bar Date and about three months after the Court granted
the Trust’s objection to her scheduled claim. She followed up by filing a letter with the Court in
November 2017 and the Petition in July 2018. Even if l determined that the actual length of this
delay was not excessively long, still, the delay will impact estate administration As discussed
above, the state court action was dismissed, and the Trust needs witnesses and evidence to
determine the validity and amount of l\/ls. Peterson’s claim, most likely through litigation This

factor weighs in favor of Trust.

(3) Reason for the delay

The concept of excusable neglect anticipates that the movant’s lack of care may have
caused the delay, i.e., neglect on the part of the one seeking to be excused.61 The court, however,
should also examine whether the debtor’s actions contributed to the neglect62

The gist of Ms. Peterson’s argument is that she did not receive proper notice of the Bar
Date or of the objection to her scheduled claim. She argues that the mailing address used by the

Claims Agent was incomplete because it did not include her apartment or unit number: “n.e. #10.”

 

61 O’Br:'en Envt]. Energy, 188 F.Bd at 128.

62 Id. at l28~29. in O’Brien Environmentcrl Enei'gy, the Court determined that the claimant’s
neglect in failing to assert a claim in response to a 12-page application to establish, among other things, an
administrative and priority claims reserve was excusable since the neglect “was caused at least in part by
O’Brien’s own failure to properly alert [claimantj that this ‘application’ was really an objection to its
claim.” Id. The application did not even list or mention the claiinant’s name Id.

11

CaSe 16-11452-K.]C DOC 1723 Filed 12/11/18 Page 12 Of 14

'l`o support this claim, she attached to her Motion copies of the envelopes received from the
Debtors’ Claims Agent with the incomplete address63 l\/Is. Peterson’s possession of the envelopes
contradicts the basis underlying her request to file a late claim. The envelopes demonstrate
conclusively that she actually received notices from the Claims rl\igent.64 The liquidating
Trustee’s noticing agent used the same address65 Neither the Debtors nor the liquidating Trustee
contributed to l\/ls. Peterson’s delay in filing her claim. l\/is. Peterson provided no other explanation
to excuse her late filings Therefore, this factor weighs heavily in favor of the Trust.
(4) Good Faith of the movant

The final Pz.'oneer factor is the movant’s good faith in seeking to file a late proof of claim.
The liquidating Trustee questions l\/ls. Peterson’s good faith because she claimed that she was not
properly served with notices, even though she had envelopes from the Debtors’ Claims Agent in
her possession However, even assuming, without deciding, that l\/Is. Peterson acted in good faith,
that finding would not materially alter the foregoing analysis determining that the other three
Pz`oneer' factors weigh against a determination of excusable neglect
Additional Relief Requested by the liquidating Trustee

rl`he liquidating Trustee’s objection includes a request that any order denying the Late
Claim Motion also prohibit further correspondence and filings by l\/ls. Peterson regarding her
claims The Liquidating 'l`rustee seeks this relief “to ensure the orderly and efficient administration
of the Trust,” because Ms. Peterson has sent numerous emails to the Liquidating Trustee’s counsel,
in addition to filing the petition and motions66 Tlustee Exhibit 5 contains an email chain between

the liquidating Trustee’s counsel and l\/ls. Peterson, in which Ms. Peterson at times accuses

 

63 Late Claim Motion, pp. 2] - 26.
64 Tr. Ex. # 12.

65 Tr. Ex. # 13.

66 Tr. Ex. # 5, Tr. Ex. # 16.

12

CaSe 16-11452-K.]C DOC 1723 Filed 12/11/18 Page 13 Of 14

counsel of concealing files or lying, and other times seeks counsel’s advice. For exalnple, the
emails contain attacks or threats to counsel, including the following:

Anybody that goes against legislature Law and protecting Cival [sicj liberty
Rights is obviously hiding more criminal acts You treated me like dirt like my
suffering held prisoner was no big deal. I-low about you be held 543 days inside
your home held with no freedom l didn’t do anything wrong in any realm
defending my federal rights. Why would you hate me for standing for Truth and
lustice? Why wouldn’t you Want .lustice and Trust out on facts if you sincerely
represent this case in an honest manner? The file you have needs to be given to
someone who takes my claim serious and dosnt conceiling [sic] my paperwork
for months Very glad l kept sealed all the proof l need l am telling the 100%
truth. Are you lcounsel] being honest where my large file is l sent you. You have
very personal information of mine your [sicj holding on to and Would appreciate
you giving my file up so Judge Carey gets his letters you have and you have all
my papers for entry l typed for the courts back in July. Can you at least try 1 time
finding who took it? Don’t see you going or moving anything when it comes to
my files Why did you ask me to send them to you if your [sz'c] not the one
shedding light on the fraud? l am not Attorney and l pray God has mercy on the
souls of entities ignoring victims of terrorist acts like you have done so well
lcounselj. Thanks for standing with me on fighting for Truth, Justice and
protecting our homeland. lf your [sic] against me you are the enemy in every
realm. Power abusers in the Judicial process of these cases needs to end. The
creditors are suffering not you, not Marmaduke, not Crow or Billy l\/lays. The
company needs held responsible for unlawful imprisonment, l have punitive
damages and kinda think it’s priority over a gas bill. l am a nobody in this case
and you would like it to remain that way. I get it.67

l\/loreover, Trustee Exhibit # 16 is an email from l\/ls. Peterson to the liquidating Trustee’s
counsel dated November 7, 2018, with a Subject that refers to counsel as a “LIAR” and states:

.lust wanted your firm to know your abuse ended against Shelly Peterson.

[Counsel] l\/lay God have mercy on your soul on the 19“‘. ll Corinthians 10:4

TI~IEY ARE THE WORD OF GOD, and the BLOOD, 'l`hey overcame Satan by

the blood of the Lamb and by the word of there [sic] testimony WE NEED THE

WORD AND THE BLOOD.68

Upon review of the Trustee’s exhibits, l agree that cause exists to grant this relief.

 

67 Tr. Ex. #5 at 3 (Dec. 19, 20l7 email).
68 Tr. EX. # 16.

13

CaSe 16-11452-K.]C DOC 1723 Filed 12/11/18 Page 14 Of 14

Conclusion
Based upon the foregoing analysis of the Pioneer factors, l conclude that Ms. Peterson has
not established excusable neglect and the Late Claim Motion Will be denied. Moreover, the further
relief requested by the liquidating Trustee will be granted.
An appropriate Order follows

BY THE COURT:

( w/ j
l/t/lx>§ ijch
KEvn\ J. CAR]§Y£
UNITED srAT s ANKRUPT@§_J_ DGE

 

Dated: December 11, 2018

14

